Matter of Nazaray McK. (2014 NY Slip Op 08569)





Matter of Nazaray McK.


2014 NY Slip Op 08569


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Sweeny, J.P., DeGrasse, Manzanet-Daniels, Gische, JJ.


13710

[*1] In Re Nazaray McK., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about May 8, 2013, which adjudicated appellant a juvenile delinquent, upon her admission that she committed an act that, if committed by an adult, would constitute the crime of unauthorized use of a vehicle in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant's motion to convert the juvenile delinquency petition into a person in need of supervision petition (see e.g. Matter of Diana P., 49 AD3d 390 [1st Dept 2008]). Appellant's pattern of misconduct went far beyond disobedience to her parents. Appellant drove her parents' car without permission, thereby endangering other persons including her passenger. In addition, defendant used alcohol and marijuana, and her behavior at school and at home was generally poor, notwithstanding some degree of improvement.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK